Citation Nr: 0408290	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  02-13 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The appellant had active military service from May 1984 to 
August 1985, with a prior period of active duty training from 
August to November 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for 
schizoaffective disorder.

In September 2003, the appellant and her spouse provided 
testimony at a hearing before the undersigned Acting Veterans 
Law Judge.


REMAND

First, the Board concludes VA has a further duty to assist 
the appellant in obtaining medical records relevant to this 
claim.  Specifically, the evidence shows that she received 
outpatient treatment at Maxwell Air Force Base, as a 
dependent, between 1996 and 1999, but only records dated in 
1996 were obtained as part of the records from the Social 
Security Administration.  More recently, she has been treated 
by Clemmie Palmer, III, M.D., since February 2001.  The 
appellant also testified and indicated at the July 2002 VA 
examination that she sought outpatient treatment in Meridian, 
Mississippi, shortly after her discharge from service in 
1985, but before joining her spouse in Italy later that year.  
She testified that she also received a psychiatric evaluation 
upon joining her spouse at San Vito Air Station in Italy in 
late 1985 or early 1986, and that she may have received 
treatment at Andrews Air Force Base while her husband was 
stationed at the Pentagon in Washington, D.C. in 1989.

Second, the Board concludes that an additional VA 
examination, conducted by a board of three psychiatrists, is 
needed.  Two private physicians have opined that the 
appellant was likely experiencing prodromal symptoms of 
schizoaffective disorder upon her separation from service in 
1985.  Her service medical records do show diagnosis of an 
adjustment disorder with depressed mood in May 1985.  
However, in 1990, she suffered a subarachnoid hemorrhage due 
to a cerebral aneurysm, and she underwent a craniotomy with a 
surgical procedure to clip the aneurysm.  Subsequent CT scans 
have shown encephalomalacia in the left temporal lobe region.  
Several physicians, including the July 2002 VA examiner, have 
opined the appellant's psychiatric disorder is most likely a 
result of the 1990 surgical procedure and resulting 
encephalomalacia.  Her initial psychiatric hospitalization in 
August 1995 at Andrews Air Force Base noted that many of her 
symptoms were more consistent with temporal lobe dysfunction 
than primary depression, and the physician at that time 
concluded the psychotic and depressive symptoms were 
attributable, at least in some part, to temporal lobe 
dysfunction.  Based on this evidence, the etiology of the 
appellant's current psychiatric disorder is less than clear, 
and the significance, if any, of the in-service diagnosis of 
adjustment disorder has not been discussed by any physician.  
Therefore, additional medical opinion is needed.

Third, an attempt should be made to contact Major Charles 
Johnson at Maxwell Air Force Base to obtain clarification of 
his opinion.  The appellant's treatment records signed by Dr. 
Johnson in 1996 indicate the etiology of her psychiatric 
disorder was the 1990 subarachnoid hemorrhage discussed 
above.  In contrast, Dr. Johnson signed a letter in 1999 
indicating that the appellant was likely experiencing 
prodormal symptoms of schizoaffective disorder upon her 
separation from service.  The basis of Dr. Johnson's opinion 
and the rationale for his change of opinion were not 
provided.

Accordingly, the claim is being REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
the appellant when further action is required on her part.  
The claim is remanded for the following:

1.  Ask the appellant to submit the 
appropriate release forms for her 
treatment records from:  (a) the mental 
health facility in Meridian, Mississippi, 
where she received outpatient treatment 
in 1985; (b) Maxwell Air Force Base for 
treatment from 1996 to 1999; (c) Dr. 
Clemmie Palmer for treatment since 2001; 
(d) San Vito Air Station in Italy for 
treatment in 1985 or 1986; and (e) 
Andrews Air Force Base, for treatment in 
1989 or perhaps 1990.  

These medical records should then be 
requested, and the RO should specify that 
actual treatment records, as opposed to 
summaries, are needed.  Since the 
appellant received military medical care 
as a dependent of her spouse, the RO 
should request the records from the 
appropriate sources using his name and 
service information.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented in accordance with the 
provisions of 38 C.F.R. § 3.159.  If any 
records are not obtained, inform the 
appellant of this fact, including what 
efforts were made to obtain the records.  
Also inform the appellant what further 
action, if any, will be taken with 
respect to her claim for compensation.  
Allow an appropriate period of time 
within which to respond.

2.  Send a letter to Major Charles 
Johnson at Maxwell Air Force Base 
requesting clarification of his opinion.  
If Major Johnson has been transferred to 
a different posting, this request should 
be forwarded to his current location.  
Attach a copy of his October 1999 
statement to the Board of Correction for 
Military Records and his 1996 treatment 
summary.  Ask Dr. Johnson to explain the 
rationale for his 1999 opinion, to 
include a discussion of why his opinion 
changed from that in 1996 that the 
appellant's psychiatric disorder was due 
to the 1990 subarachnoid hemorrhage.

3.  After obtaining the additional 
evidence described above, to the extent 
it is available, then schedule the 
appellant for a VA examination by a board 
of three psychiatrists.  Provide the 
claims file to the examiners for review.  
After reviewing the file, the examiners 
should confer and render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that the appellant's current psychiatric 
disorder is related to her military 
service, to include the in-service 
diagnosis of adjustment disorder.  In 
rendering this opinion, please discuss, 
to the extent appropriate, the private 
medical opinions that symptoms of the 
psychotic disorder had been present since 
the appellant's military service and the 
effect of the post-service aneurysm and 
subsequent surgery in 1990. 

4.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), have been completed, readjudicate 
the claim.  If any such action does not 
resolve the claim, issue the appellant 
and her representative a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  This claim 
must be afforded expeditious treatment.  

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
deemed necessary, is needed for a comprehensive and correct 
adjudication of her claim.  The appellant's cooperation in 
VA's efforts, including reporting for any scheduled VA 
examination, is both critical and appreciated.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



